        Case 1:19-cr-00131-PAE Document 567 Filed 11/13/20 Page 1 of 2




                                                                October 26, 2020

VIA ECF
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

                                          Re:    United States v. Carl Andrews
                                                 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

        I write pursuant to the Court's direction to separate the issues raised in counsel's
October 25th letter. This letter sets forth the topics that the Court identified should be
filed on the public docket because those topics have been publicly discussed and do not
implicate defense strategy. A separate letter raising defense funding and personnel
issues has been submitted ex parte.

Additional Counsel

       Counsel has discussed this case with attorney Jacqueline Cistaro, who is willing
to come on board for, among other purposes, meeting with Mr. Andrews on a regular
basis at the MCC, for the purpose of reviewing discovery and related materials. Ms.
Cistaro was a member of the SDNY’s Mentorship Program, and, having completed her
term, Ms. Cistaro has applied to the CJA Panel and is awaiting a determination. Since
Ms. Cistaro is no longer in the mentoring program, but not yet on the CJA panel, we
propose that she be appointed to act as associate counsel and be reimbursed for her
time at the rate of $100/hour. We anticipate that Ms. Cistaro will meet with Mr. Andrews
twice per week for three hours. Accordingly, the anticipated cost of her assistance
should be approximately $7,200.00, without travel time, from November 2020 through
January 2020. We will not incur any further expenditures in this regard, without a further
order of the Court. Ms. Cistaro’s CV is attached for your Honor’s review as Exhibit A.

Photocopying Documents to be Provided to Mr. Andrews

       Following our last status conference, counsel consulted with Alan Nelson, in his
capacity as CJA Case Budget Attorney. Mr. Nelson strongly advised that counsel
comparison shop, given the potential cost of such an expenditure. We have, therefore,
reached out to several copy shops and the most competitive price for the initial two
banker boxes that the MCC has agreed to permit Mr. Andrews to possess, as one time,
is $875.00, plus the cost of local delivery. (The vendor, Big Apple Copying, is located at
        Case 1:19-cr-00131-PAE Document 567 Filed 11/13/20 Page 2 of 2
115 Broadway, which is convenient to the Court.) With your Honor’s permission we are
ready to email the first tranche of materials to Big Apple.1

Screen Sharing & Telephone Conferences

       During our last conference, your Honor inquired about our ability to share our
computer screen with Mr. Andrews. To be clear, during our in-person meetings with Mr.
Andrews at the courthouse, in the USM’s cell block, we are unable to share materials
because of the heavy mesh screen that separates us from our client; however, we are
able to screen share during video conferences with Mr. Andrews, while he is at the
MCC. Accordingly, it is our plan to schedule alternating visits, in additional to Ms.
Cistaro’s in-person visits at the MCC.




      As always, your Honor’s assistance with these matters is greatly appreciated.

                                                         Respectfully submitted,
                                                               /s/
                                                         Susan G. Kellman
                                                         Ezra Spilke


      cc:    All counsel
             Carl Andrews
                                                GRANTED. The Clerk of Court is requested
                                                to terminate the motion at Dkt. No. 544.
                                                                                   11/13/2020
                                                 SO ORDERED.

                                                                     PaJA.�
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge




1 Since our conference last week, it seems appropriate to update your Honor and
government counsel regarding the authorization of two additional laptop computers in
the EDNY. In U.S. v. Zhukov, 18 Cr. 633 (EK) U.S. v. Narzikukov 19 Cr. 223 (ILG). In
Zhukov, the case before Judge Komittee, without a specific order by the Court as to the
details of the laptop delivery, the government purchased a laptop for Mr. Zhukov,
disabled its internet capabilities, loaded the discovery and hand delivered the laptop to
Mr. Zhukov, all within 48 hours of the Court’s more general laptop order. Attached as
Exhibit B, is government counsel’s letter outlining the terms under which the BOP, per
Ms. McFarland, will permit the use of a laptop by an inmate.


                                            2
